 

amendment no. 1 to tax sharing agreement

 

This Amendment No. 1 to Tax Sharing Agreement (the “Amendment”) is executed on
April 29, 2013, by and among Ambac Financial Group, Inc. (formerly known as
AMBAC Inc., and hereinafter referred to as “AFGI” or “Parent”) and each of the
other corporations that is a signatory to this Amendment below (each a
“Subsidiary” and collectively the “Subsidiaries”).

 

WHEREAS, AFGI and the Subsidiaries are parties to that certain Tax Sharing
Agreement (the “Tax Sharing Agreement”) executed on March 14, 2012;

 

WHEREAS, AFGI, Ambac Assurance Corporation (formerly known as AMBAC Indemnity
Corporation) (“AAC”) and the other Subsidiaries are entitled to additional
federal income tax benefits arising from a change in the position of the IRS
regarding the treatment of charge-offs under SSAP 43R (within the meaning of the
National Association of Insurance Commissioners’ Statements of Statutory
Accounting Principles); and

 

WHEREAS, AFGI and the Subsidiaries desire to equitably distribute the additional
tax benefits arising from such treatment of charge-offs.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1. All capitalized terms used but not defined in this Amendment shall have the
meanings set forth in the Tax Sharing Agreement. All amendments described below
in this Amendment shall be treated as being effective on the Effective Date, and
shall have effect for all Taxable Periods beginning on or after January 1, 2011,
subject to subparagraphs 1(a) and 1(b) of the Tax Sharing Agreement.

 

2. Paragraph 1 of the Tax Sharing Agreement is hereby amended and restated to
include the following new definitions:

 

“AAC Section 166 Directive AMT NOL Amount” shall mean fifty percent (50%) of the
Section 166 Directive AMT NOL Amount.

 

“AAC Section 166 Directive NOL Amount” shall mean fifty percent (50%) of the
Section 166 Directive NOL Amount.

 

“Section 166 Directive” shall mean the directive (Control No. LB&I-04-0712-009),
dated July 30, 2012, issued by the Large Business & International Division of
the IRS, relating to partial worthlessness deductions for eligible securities
reported by insurance companies.

 

“Section 166 Directive AMT NOL Amount” shall mean the excess (if any) of (i) the
Specified AMT NOL Amount taking into account the Group’s implementation of the
Section 166 Directive in accordance with the terms of the Section 166 Directive
and in accordance with subparagraph 6(c) over (ii) the Specified AMT NOL Amount
without taking into account the Group’s implementation of the Section 166
Directive.

 



 

 

 

“Section 166 Directive Election Year” shall mean the taxable year for which the
Group first implements the Section 166 Directive.

 

“Section 166 Directive NOL Amount” shall mean the excess (if any) of (i) the
Specified NOL Amount taking into account the Group’s implementation of the
Section 166 Directive in accordance with the terms of the Section 166 Directive
and in accordance with subparagraph 6(c) over (ii) the Specified NOL Amount
without taking into account the Group’s implementation of the Section 166
Directive.

 

“Specified AMT NOL Amount” shall mean the aggregate amount of AMT NOLs of the
Group that are carried forward into the Taxable Period beginning on January 1,
2013.

 

“Specified NOL Amount” shall mean the aggregate amount of NOLs of the Group that
are carried forward into the Taxable Period beginning on January 1, 2013.

 

3. The following definitions from paragraph 1 of the Tax Sharing Agreement are
hereby amended and restated to read as follows:

 

"Post-Determination Date AMT NOLs" shall mean, subject to subparagraph 6(f), any
AMT NOLs (other than any Section 166 Directive AMT NOL Amount) directly accruing
and attributable to the AAC Subgroup (determined on a Separate Subsidiary Basis)
after the Determination Date, plus the AAC Section 166 Directive AMT NOL Amount.
The Section 166 Directive AMT NOL Amount shall not be treated, in whole or in
part, as an amount of Pre-Determination Date AMT NOLs.

 

"Post-Determination Date NOLs" shall mean, subject to subparagraph 6(f), any
NOLs (other than any Section 166 Directive NOL Amount) directly accruing and
attributable to the AAC Subgroup (determined on a Separate Subsidiary Basis)
after the Determination Date, plus the AAC Section 166 Directive NOL Amount. The
Section 166 Directive NOL Amount shall not be treated, in whole or in part, as
an amount of Pre-Determination Date NOLs.

 

"Pre-Determination Date AMT NOLs" shall mean, subject to subparagraph 6(f), any
AMT NOLs generated by the Group on or prior to, and existing as of, the
Determination Date, not taking into account the consequences of any settlement
with respect to the IRS Dispute and not including, in whole or in part, the
Section 166 Directive AMT NOL Amount.

 

"Pre-Determination Date NOLs" shall mean, subject to subparagraph 6(f), any NOLs
generated by the Group on or prior to, and existing as of, the Determination
Date, not taking into account the consequences of any settlement with respect to
the IRS Dispute and not including, in whole or in part, the Section 166
Directive NOL Amount.

 

4. Subparagraph 6(c) of the Tax Sharing Agreement shall be amended and restated
to read as follows:

 

(c)Payment of Tax. For every Taxable Period, Parent will pay or discharge, or
cause to be paid or discharged, the consolidated Federal Tax liability or AMT
liability, including payments of estimated tax, of the Group. Parent shall
implement the Section 166 Directive by causing the Group to (i) file, in
accordance with the terms of the Section 166 Directive, a properly completed
original (or amended, as the case may be) consolidated federal tax return for
the Taxable Period beginning on January 1 of the Section 166 Directive Election
Year, which return shall claim deductions pursuant to the Section 166 Directive
in the maximum amount permitted to be claimed for such Taxable Period under the
terms of the Section 166 Directive, and (ii) to file, in accordance with the
terms of the Section 166 Directive, a properly completed original (or amended,
as the case may be) consolidated federal tax return for each subsequent Taxable
Period, which return shall claim deductions pursuant to the Section 166
Directive in the maximum amount permitted to be claimed for such Taxable Period
under the terms of the Section 166 Directive.

 



2

 

 

5. New subparagraph 6(g) of the Tax Sharing Agreement will be added as follows:

 

(g)Section 166 Directive Election Year. Parent will select the Section 166
Directive Election Year (other than 2009) that results in the largest Section
166 Directive NOL Amount.

  

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
as of the date first above written.

 

  AMBAC FINANCIAL GROUP, INC.       By:     Name:     Title:         AMBAC
ASSURANCE CORPORATION       By:     Name:     Title:         AMBAC CAPITAL
CORPORATION       By:     Name:     Title:         AMBAC INVESTMENTS, INC.      
By:     Name:     Title:  

 

3

 

 

  AMBAC CAPITAL FUNDING, INC.       By:     Name:     Title:         AMBAC ASSET
FUNDING CORPORATION       By:     Name:     Title:         AMBAC AII CORPORATION
      By:     Name:     Title:         EVERSPAN FINANCIAL GUARANTEE CORP.      
By:     Name:     Title:         CONNIE LEE HOLDINGS, INC.       By:     Name:  
  Title:         AMBAC (BERMUDA) LTD.       By:     Name:     Title:  

 



4

 